UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5348 Date of fiscal year end:June 30 Date of reporting period: June 30, 2007 Item 1: Proxy Voting Record. Registrant : Professionaly Managed Portfolios Fund Name : The Counterpoint Select Fund 07/01/2006 - 06/30/2007 In all markets, for all statuses, for Key- American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP9 025816109 04/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel Akerson Mgmt For For For 1.2 Elect Charlene Barshefsky Mgmt For Withhold Against 1.3 Elect Ursula Burns Mgmt For For For 1.4 Elect Kenneth Chenault Mgmt For For For 1.5 Elect Peter Chernin Mgmt For For For 1.6 Elect Vernon Jordan, Jr. Mgmt For For For 1.7 Elect Jan Leschly Mgmt For For For 1.8 Elect Richard Levin Mgmt For For For 1.9 Elect Richard McGinn Mgmt For For For 1.10 Elect Edward Miller Mgmt For For For 1.11 Elect Frank Popoff Mgmt For Withhold Against 1.12 Elect Steven Reinemund Mgmt For For For 1.13 Elect Robert Walter Mgmt For For For 1.14 Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2007 Incentive Compensation Plan Mgmt For For For 4 A SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. ShrHoldr Against For Against Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Mgmt For For For 2 ELECTION OF DIRECTOR: MR. JERRY D. CHOATE Mgmt For For For 3 ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Mgmt For For For 4 ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to the Certificate of Incorporation to Declassify the Board Mgmt For For For 7 Amendment to the Bylaws to Declassify the Board Mgmt For For For 8 Shareholder Proposal Regarding an Animal Welfare Policy ShrHoldr Against Against For 9 Shareholder Proposal Regarding aSustainability Report ShrHoldr Against Against For Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Campbell Mgmt For Withhold Against 1.2 Elect Millard Drexler Mgmt For For For 1.3 Elect Albert Gore, Jr. Mgmt For Withhold Against 1.4 Elect Steven Jobs Mgmt For For For 1.5 Elect Arthur Levinson Mgmt For Withhold Against 1.6 Elect Eric Schmidt, PhD Mgmt For Withhold Against 1.7 Elect Jerome York Mgmt For Withhold Against 2 TO APPROVE AMENDMENTS TO THE APPLE INC. 2 PLAN. Mgmt For Against Against 3 TO APPROVE AMENDMENTS TO THE APPLE INC. EMPLOYEE STOCK PURCHASE PLAN. Mgmt For For For 4 TO APPROVE AMENDMENTS TO THE 1 Mgmt For Against Against 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding Option Dating Policy ShrHoldr Against For Against 7 Shareholder Proposal Regarding Pay for Performance Standard ShrHoldr Against For Against 8 Shareholder Proposal Regarding Environmental Report ShrHoldr Against For Against 9 Shareholder Proposal Regarding Equity Retention Policy ShrHoldr Against For Against 10 Shareholder Proposal Regarding Electronic Waste Take Back and Recycling ShrHoldr Against Against For 11 Shareholder Proposal Regarding Advisory Vote on Compensation ShrHoldr Against For Against Berkshire Hathaway Inc Ticker Security ID: Meeting Date Meeting Status BRKA CUSIP9 084670207 05/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Warren Buffett Mgmt For For For 1.2 Elect Charles Munger Mgmt For For For 1.3 Elect Howard G. Buffett Mgmt For For For 1.4 Elect Susan Decker Mgmt For For For 1.5 Elect William Gates III Mgmt For For For 1.6 Elect David Gottesman Mgmt For For For 1.7 Elect Charlotte Guyman Mgmt For For For 1.8 Elect Donald R. Keough Mgmt For For For 1.9 Elect Thomas Murphy Mgmt For Withhold Against 1.10 Elect Ronald Olson Mgmt For For For 1.11 Elect Walter Scott, Jr. Mgmt For For For 2 Shareholder Proposal Regarding Foreign Investment ShrHoldr Against Against For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Cash, Jr., Ph.D. Mgmt For Withhold Against 1.2 Elect Sir William Castell Mgmt For For For 1.3 Elect Ann Fudge Mgmt For For For 1.4 Elect Claudio González Mgmt For Withhold Against 1.5 Elect Susan Hockfield Mgmt For For For 1.6 Elect Jeffrey Immelt Mgmt For For For 1.7 Elect Andrea Jung Mgmt For For For 1.8 Elect A. Lafley Mgmt For For For 1.9 Elect Robert Lane Mgmt For For For 1.10 Elect Ralph Larsen Mgmt For For For 1.11 Elect Rochelle Lazarus Mgmt For For For 1.12 Elect Sam Nunn Mgmt For For For 1.13 Elect Roger Penske Mgmt For Withhold Against 1.14 Elect Robert Swieringa Mgmt For Withhold Against 1.15 Elect Douglas Warner, III Mgmt For Withhold Against 1.16 Elect Robert Wright Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 Majority Voting for the Election of Directors Mgmt For For For 4 APPROVAL OF 2 Mgmt For For For 5 APPROVAL OF MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Mgmt For For For 6 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 7 Shareholder Proposal Regarding Curbing Over-Extended Directors ShrHoldr Against For Against 8 Shareholder Proposal Regarding a Retiree Director Nominee ShrHoldr Against Against For 9 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against 10 Shareholder Proposal Regarding Elimination of Dividend Equivalents ShrHoldr Against Against For 11 Shareholder Proposal Regarding Reviewing Charitable Contributions ShrHoldr Against Against For 12 Shareholder Proposal Regarding a Report on Global Warming Science ShrHoldr Against Against For 13 Shareholder Proposal Regarding Ethical Criteria for Military Contracts ShrHoldr Against Against For 14 Shareholder Proposal Regarding Report on Pay Differential ShrHoldr Against Against For Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 03/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Mgmt For For For 2 ELECTION OF DIRECTOR: LORD BROWNE OF MADINGLEY Mgmt For For For 3 ELECTION OF DIRECTOR: JOHN H. BRYAN Mgmt For For For 4 ELECTION OF DIRECTOR: GARY D. COHN Mgmt For For For 5 ELECTION OF DIRECTOR: CLAES DAHLBACK Mgmt For For For 6 ELECTION OF DIRECTOR: STEPHEN FRIEDMAN Mgmt For For For 7 ELECTION OF DIRECTOR: WILLIAM W. GEORGE Mgmt For For For 8 ELECTION OF DIRECTOR: RAJAT K. GUPTA Mgmt For For For 9 ELECTION OF DIRECTOR: JAMES A. JOHNSON Mgmt For For For 10 ELECTION OF DIRECTOR: LOIS D. JULIBER Mgmt For For For 11 ELECTION OF DIRECTOR: EDWARD M. LIDDY Mgmt For For For 12 ELECTION OF DIRECTOR: RUTH J. SIMMONS Mgmt For For For 13 ELECTION OF DIRECTOR: JON WINKELRIED Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 SHAREHOLDER PROPOSAL REGARDING A CHARITABLE CONTRIBUTIONS REPORT ShrHoldr Against Against For 16 SHAREHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT ShrHoldr Against Against For 17 SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS ShrHoldr Against Against For Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG R. BARRETT Mgmt For For For 2 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Mgmt For Against Against 3 ELECTION OF DIRECTOR: SUSAN L. DECKER Mgmt For For For 4 ELECTION OF DIRECTOR: D. JAMES GUZY Mgmt For For For 5 ELECTION OF DIRECTOR: REED E. HUNDT Mgmt For For For 6 ELECTION OF DIRECTOR: PAUL S. OTELLINI Mgmt For For For 7 ELECTION OF DIRECTOR: JAMES D. PLUMMER Mgmt For For For 8 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Mgmt For For For 9 ELECTION OF DIRECTOR: JANE E. SHAW Mgmt For For For 10 ELECTION OF DIRECTOR: JOHN L. THORNTON Mgmt For For For 11 ELECTION OF DIRECTOR: DAVID B. YOFFIE Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 AMENDMENT AND EXTENSION OF THE 2 Mgmt For For For 14 APPROVAL OF THE 2 Mgmt For For For 15 STOCKHOLDER PROPOSAL REQUESTING LIMITATION ON EXECUTIVE COMPENSATION ShrHoldr Against Against For Marsh & McLennan Companies Ticker Security ID: Meeting Date Meeting Status MMC CUSIP9 571748102 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ZACHARY W. CARTER Mgmt For For For 2 ELECTION OF DIRECTOR: OSCAR FANJUL Mgmt For For For 3 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 4 APPROVAL OF AMENDMENT OF STOCK PURCHASE PLAN FOR INTERNATIONAL EMPLOYEES Mgmt For For For 5 Shareholder Proposal Regarding Political Contributions ShrHoldr Against Against For Nutrisytem Inc Ticker Security ID: Meeting Date Meeting Status NTRI CUSIP9 67069D108 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ian Berg Mgmt For For For 1.2 Elect Robert Bernstock Mgmt For Withhold Against 1.3 Elect Michael DiPiano Mgmt For Withhold Against 1.4 Elect MichaelHagan Mgmt For For For 1.5 Elect Warren Musser Mgmt For Withhold Against 1.6 Elect BrianTierney Mgmt For For For 1.7 Elect StephenZarrilli Mgmt For Withhold Against Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Dennis Ausiello Mgmt For For For 1.2 Elect Michael Brown Mgmt For For For 1.3 Elect M. Anthony Burns Mgmt For For For 1.4 Elect Robert Burt Mgmt For For For 1.5 Elect W. Don Cornwell Mgmt For For For 1.6 Elect William Gray III Mgmt For For For 1.7 Elect Constance Horner Mgmt For For For 1.8 Elect William Howell Mgmt For For For 1.9 Elect Jeffrey Kindler Mgmt For For For 1.10 Elect George Lorch Mgmt For For For 1.11 Elect Dana Mead Mgmt For For For 1.12 Elect William Steere, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING. ShrHoldr Against For Against 4 Shareholder Proposal Regarding Animal Experimentation ShrHoldr Against Against For 5 Shareholder Proposal Regarding Laboratory Animal Care ShrHoldr Against Against For 6 SHAREHOLDER PROPOSAL RELATING TO QUALIFICATIONS FOR DIRECTOR NOMINEES. ShrHoldr Against Against For Suncor Energy Ticker Security ID: Meeting Date Meeting Status SU CUSIP9 867229106 04/26/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Re-elect Mel Benson Mgmt For Withhold Against 1.2 Re-elect Brian Canfield Mgmt For For For 1.3 Re-elect Bryan Davies Mgmt For For For 1.4 Re-elect Brian Felesky Mgmt For For For 1.5 Re-elect John Ferguson Mgmt For For For 1.6 Re-elect W. Douglas Ford Mgmt For For For 1.7 Re-elect Richard George Mgmt For For For 1.8 Re-elect John Huff Mgmt For For For 1.9 Re-elect M. Ann McCaig Mgmt For For For 1.10 Re-elect Michael O'Brien Mgmt For Withhold Against 1.11 Re-elect Eira Thomas Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Amendments to Equity Compensation Plans Mgmt For For For 4 Amendment to SunShare Plan Mgmt For For For 5 Amendment to Bylaws Mgmt For For For Tempur Pedic International Inc Ticker Security ID: Meeting Date Meeting Status TPX CUSIP9 88023U101 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect H. Thomas Bryant Mgmt For For For 1.2 Elect Francis Doyle Mgmt For For For 1.3 Elect Peter Hoffman Mgmt For For For 1.4 Elect Sir Paul Judge Mgmt For For For 1.5 Elect Nancy Koehn Mgmt For For For 1.6 Elect Christopher Masto Mgmt For For For 1.7 Elect P. McLane Mgmt For For For 1.8 Elect RobertTrussell, Jr. Mgmt For For For 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Mgmt For For For The Western Union Company Ticker Security ID: Meeting Date Meeting Status WU CUSIP9 959802109 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Dinyar Devitre Mgmt For For For 1.2 Elect Betsy Holden Mgmt For For For 1.3 Elect Christina Gold Mgmt For For For 2 APPROVAL OF THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN Mgmt For For For 3 Senior Executive Annual Incentive Plan Mgmt For For For 4 RATIFICATION OF SELECTION OF AUDITORS Mgmt For For For Wal Mart Stores Inc Ticker Security ID: Meeting Date Meeting Status WMT CUSIP9 931142103 06/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Mgmt For For For 2 ELECTION OF DIRECTOR: JAMES W. BREYER Mgmt For For For 3 ELECTION OF DIRECTOR: M. MICHELE BURNS Mgmt For For For 4 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Mgmt For For For 5 ELECTION OF DIRECTOR: ROGER C. CORBETT Mgmt For For For 6 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Mgmt For For For 7 ELECTION OF DIRECTOR: DAVID D. GLASS Mgmt For For For 8 ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Mgmt For Against Against 9 ELECTION OF DIRECTOR: ALLEN I. QUESTROM Mgmt For For For 10 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Mgmt For For For 11 ELECTION OF DIRECTOR: JACK C. SHEWMAKER Mgmt For Against Against 12 ELECTION OF DIRECTOR: JIM C. WALTON Mgmt For For For 13 ELECTION OF DIRECTOR: S. ROBSON WALTON Mgmt For For For 14 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Mgmt For For For 15 ELECTION OF DIRECTOR: LINDA S. WOLF Mgmt For For For 16 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Mgmt For For For 17 Shareholder Proposal Regarding Charitable Contributions Report ShrHoldr Against Against For 18 Shareholder Proposal Regarding Universal Health Care Policy ShrHoldr Against Against For 19 Shareholder Proposal Regarding Pay for Superior Performance ShrHoldr Against Against For 20 Shareholder Proposal Regarding Equity Compensation Glass Ceiling ShrHoldr Against Against For 21 Shareholder Proposal Regarding Compensation Disparity ShrHoldr Against Against For 22 Shareholder Proposal Regarding Business Social Responsibility Report ShrHoldr Against Against For 23 Shareholder Proposal Regarding Executive Compensation Vote ShrHoldr Against For Against 24 Shareholder Proposal Regarding Political Contributions Report ShrHoldr Against Against For 25 Shareholder Proposal Regarding Social and Reputation Impact Report ShrHoldr Against Against For 26 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 27 Shareholder Proposal Regarding Qualifications for Director Nominees ShrHoldr Against Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)*/s/ Robert M. Slotky Robert M. Slotky Principal Executive Officer DateAugust 17, 2007 * Print the name and title of each signing officer under his or her signature.
